                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


UNITED STATES OF AMERICA,                                                              Plaintiff,

v.                                                         Criminal Action No. 3:18-cr-09-DJH

SHANNON L. ANSON,                                                                    Defendant.

                                          * * * * *

                        MEMORANDUM OPINION AND ORDER

       Defendant Shannon L. Anson is charged with bribery in connection with programs

receiving federal funds. (Docket No. 1, PageID # 9-10) Anson, as an employee of the Kentucky

Department of Juvenile Justice (DJJ), allegedly accepted more than $50,000 from Defendants

Clifford Frank Wilkinson and Erica Beth Bowen in exchange for favorable treatment of their

“equine employment training center,” Bluegrass Training and Therapy Center, Inc., which had

contracts with DJJ. (Id., PageID # 3; see id., PageID # 9-10) Anson has moved to suppress a

statement she gave to agents from the Department of Justice Office of Inspector General, arguing

that she was coerced into making the statement. (D.N. 40) Because the United States has

demonstrated by a preponderance of the evidence that Anson’s statement was voluntary, the

Court will deny her motion to suppress.

                                               I.

       Anson was interviewed by Special Agents Alicia Vazquez and Patrick Schumacher of the

Department of Justice Office of Inspector General on May 11, 2016. (D.N. 40-3, PageID # 142-

44) Before the interview, Anson was presented with an OIG form labeled “WARNINGS AND

ASSURANCES TO EMPLOYEE REQUESTED TO PROVIDE INFORMATION ON A

VOLUNTARY BASIS.”           (D.N. 40-2)    The agents reviewed the form with Anson, who


                                               1
acknowledged at the outset of the interview that she understood the interview was voluntary.

(D.N. 40-3, PageID # 144-45)        The form describes the investigation as “pertain[ing] to[]

allegations relating to improprieties with DOJ [g]rants related to the Bluegrass Training &

Therapy Center (BTTC).” (D.N. 40-2) The form further provides:

        This is a voluntary interview. Accordingly, you do not have to answer questions.
        No disciplinary action will be taken against you if you choose not to answer
        questions.

        Any statement you furnish may be used as evidence in any future criminal
        proceedings or agency disciplinary proceeding, or both.

(Id.)   Anson’s signature appears under the “Waiver” section of the form, which states: “I

understand the warnings and assurances stated above and I am willing to make a statement and

answer questions. No promises or threats have been made to me and no pressure or coercion of

any kind has been used against me.” (Id.)

        The interview began with background questions concerning Anson’s employment at DJJ.

(D.N. 40-3, PageID # 146-49)         Schumacher then asked Anson about the extent of her

relationship with Wilkinson and Bowen and her connection to BTTC. (Id., PageID # 149-51)

When asked whether she had ever had employment outside DJJ, Anson stated that she had done

“case management” with an entity called Family Links. (Id., PageID # 151-55) The questioning

then returned to BTTC:

        MR. SCHUMACHER: Have you ever received any money from BTTC?

        MS. ANSON: No.

        MR. SCHUMACHER: I would like to remind you what we stated before we got
        going here that if there’s any information that you know is not truthful, this would
        be a good time not to be covering over it.

        One of the things that we’ve already done is issued a number of subpoenas to
        their bank and you have a bank account with PNC, correct?

        MS. ANSON: Yes.

                                                 2
MR. SCHUMACHER: So can you explain why there’s a number of checks from
BTTC in the amount of $1,000 beginning in 2013 going through 2015 issued out
in your name?

MS. ANSON: (No audible response.)

MR. SCHUMACHER: Would you like me to re-ask the question?

MS. ANSON: No.

MR. SCHUMACHER: Have you received any money from BTTC, or from Erica
Bowen or Jay Wilkinson directly?

MS. ANSON: Well, that’s not what, I guess I, I guess we’re done here because—

MR. SCHUMACHER: Okay. Is there any other questions [sic] that I could ask
you that you would want to answer?

MS. ANSON: I, I don’t know because I’m thrown off by what—

MR. SCHUMACHER: Do you understand that there’s some obvious issues here
for one of the things that your job duties involved was making referrals.

MS. ANSON: Um-hmm.

MR. SCHUMACHER: We see some funds being paid out from BTTC to you.
We don’t see any outside employment authorization form for you to be working
at BTTC, so there’s [a] question of why are they paying you money. This was
one of the reasons why we were here to talk to you to see if you want to go on
record. Now, again, you don’t have to answer any questions. If you say we’re
done, we’re done.

MS. ANSON: Right.

MR. SCHUMACHER: And we’ll turn the recorder off in a second. Before I do,
I just want to make sure that you understand that this was one of the opportunities.
All of the information that this case is finding is going to get presented to the
United States Attorney’s Office and they are going to be making some decisions
on this one.

MS. ANSON: Um-hmm.

MR. SCHUMACHER: You understand that at the very least this looks pretty
untoward.

MS. ANSON: Um-hmm.

MR. SCHUMACHER: Even if there is absolutely nothing wrong with it, and I’m
not drawing that conclusion myself, but the United States Attorney’s Office is
                                         3
       going to be drawing that conclusion. And if we go to him and say well, we sat
       down and interviewed her and we got to that point and she said we were done,
       they’re going to kind of read into that.

       So, again, if we’re done, we’re done, is there anything else that I need to ask you
       about before I turn the recorder [off], or anything else that you want to say before
       I end the recording?

       MS. ANSON: Well, just that, yeah, that’s not, I mean actually I’m really thrown
       off—

       MS. VAZQUEZ: It is your chance to explain if you have anything to add, because
       we’re also going to be interviewing other people today, including Ms. Bowen and
       Mr. Wilkinson.

       MR. SCHUMACHER: And some of the other issues involve them essentially
       double billing for some of the youth, having youth that weren’t on-site, grant
       money received claiming the youth were there when the youth say they were not
       on-site at all. Some of these were on timesheets that as part of your duties you
       signed off and certified as being accurate. So do you think they’re going—

(D.N. 40-3, PageID # 155-59 (emphasis added)) From this point forward, Anson engaged with

the agents, responding to questions and stating that she “want[ed] to see” a document

Schumacher mentioned, even after he reminded her that she could end the interview.1 (Id.,

PageID # 160) The interview continued for several more minutes, with no further indication by

Anson that she wished it to stop. (See id., PageID # 159-70; D.N. 42-1)

       Anson now argues that her statement was coerced and therefore involuntary. She asserts

that she was never told of the possibility of a criminal investigation and that the OIG agents gave

her “bad legal advice” when they said that the U.S. Attorney’s Office would “read into” her

refusal to discuss any money she had received from BTTC. (D.N. 40, PageID # 137) The

1
       MR. SCHUMACHER: All right. You indicated before that we’re done here. So
       we’ve kind of continued for a minute. Do you want to stop?
       MS. ANSON: I, I—
       MR. SCHUMACHER: Because there is a document that has your signature on it
       that I would kind of like to show you that attaches to that v[e]in, but again, if you
       say we’re done, we’re done.
       MS. ANSON: Yeah, I want to see that.
(D.N. 40-3, PageID # 160 (emphasis added))
                                                 4
United States maintains that there is no evidence of coercion. (D.N. 42) No party has requested

a hearing on the motion. (See id., PageID # 177 n.1) The Court has reviewed the transcript and

audio recording of Anson’s interview (D.N. 40-3; D.N. 42-1) and agrees that no hearing is

necessary.

                                                II.

       When a defendant claims that her statement to investigators was coerced, the United

States must prove otherwise by a preponderance of the evidence. United States v. Mahan, 190

F.3d 416, 422 (6th Cir. 1999) (citing United States v. Wrice, 954 F.2d 406, 410 (6th Cir. 1992)).

The Sixth Circuit

       has established three requirements for a finding that a [statement] was involuntary
       due to police coercion: (i) the police activity was objectively coercive; (ii) the
       coercion in question was sufficient to overbear the defendant’s will; and (iii) the
       alleged police misconduct was the crucial motivating factor in the defendant’s
       decision to offer the statement.

Id. (citing McCall v. Dutton, 863 F.2d 454, 459 (6th Cir. 1988)); see also United States v.

Binford, 818 F.3d 261, 271 (6th Cir. 2016) (quoting Mahan, 190 F.3d at 422). The overarching

question is whether, under the totality of the circumstances, “[the] defendant’s will was

overborne.” Mahan, 190 F.3d at 422 (quoting Ledbetter v. Edwards, 35 F.3d 1062, 1067 (6th

Cir. 1994)). For purposes of this inquiry, “[r]elevant factors may include the defendant’s age,

education[,] and intelligence; whether the defendant has been informed of [her] constitutional

rights; the length and extent of the questioning; and the use of physical punishment, such as the

deprivation of food or sleep.” Id. at 422-23 (citing Ledbetter, 35 F.3d at 1067); see United States

v. Montgomery, 491 F. App’x 683, 688 (6th Cir. 2011) (finding no coercion where there was

“nothing in the discussion between [officer and defendant] rising to the level of an irresistible

inducement that would render the confession involuntary” and “[n]othing in the record



                                                5
indicate[d] that [defendant] was especially sensitive to pressure, that he had been physically

abused, or that his emotional or psychological equilibrium had been upset by his treatment at the

hands of officials” (second alteration in original) (quoting Wrice, 954 F.2d at 411)).

        In Mahan, the Sixth Circuit rejected the defendant’s contention that he had been coerced

into speaking to investigators, finding that “the totality of the circumstances surrounding

Mahan’s interview f[e]ll far short of the police coercion required to render a defendant’s

statement involuntary” given that

        (i) Mahan was never placed under or threatened with arrest; (ii) [the interviewing
        FBI agent] never brandished a handgun or handcuffs; (iii) the interview took place
        in an unlocked room at Mahan’s workplace, and Mahan was never told that he
        could not leave; (iv) the interview lasted only an hour and a half, including the
        time required to change rooms; and (v) [the agent] made no promises to induce
        Mahan’s cooperation, nor did he make any threats of physical violence.

Id. at 423.

        Anson likewise was not restrained or threatened with arrest or violence; the OIG agents

“made no promises to induce [her] cooperation”; and her interview was one-third the length of

the interview found permissible in Mahan, with no food or sleep deprivation. See id. She does

not contend that her “age, education[, or] intelligence” affected her ability to understand the

possible ramifications of the interview. Id. Moreover, Anson acknowledges that because she

was not in custody at the time of the interview, no Miranda warnings were required. (D.N. 40,

PageID # 138; D.N. 45, PageID # 197)

        Anson points to her lack of “experience[] with the criminal justice system” or knowledge

“that she was part of a criminal investigation” as evidence that her statement was involuntary.

(D.N. 40, PageID # 138) But as noted by the government, the Warnings and Assurances form

clearly stated the possibility of criminal proceedings, and Anson “remained ‘guarded and self-

protective’ throughout the interview” despite her inexperience. (D.N. 42, PageID # 182 (quoting

                                                 6
United States v. Boskic, 545 F.3d 69, 80 (1st Cir. 2008)); see id., PageID # 181) Cf. United

States v. Rutherford, 555 F.3d 190, 196 (6th Cir. 2009) (“Perhaps the defendants could argue

they would have exercised greater caution if the agents questioning them had represented the

investigation as criminal in nature, but notes of the conversations suggest the defendants were

already guarded in their dealings with the IRS.”). Anson’s refusal to answer questions about

payments she received from BTTC “suggest[s] [she] felt free when [she] answered those

questions that [she] did.” Id.

       Nor did Anson’s equivocal statement “I guess we’re done here” preclude further

questioning. Cf. United States v. Miller, 696 F. App’x 696, 702 (6th Cir. 2017) (finding

defendant’s “statement that he preferred not to answer any more questions” during custodial

interview insufficient to warrant suppression and affirming district court’s suppression of only

those statements made after defendant “unequivocally end[ed] the interview”).              While

Schumacher did continue the interview beyond that point—first asking whether there were “any

other questions that [he] could ask [Anson] that [she] would want to answer,” to which she

replied “I don’t know”—he repeatedly reminded Anson that she had indicated she wished to stop

and that he was willing to do so. (D.N. 40-3, PageID # 156; see id., PageID # 157-58, 160, 166)

The agents’ warning that Anson risked missing an opportunity to tell her side of the story was no

doubt intended to encourage Anson to speak, but “[n]ot all psychological tactics are

unconstitutional.” Mahan, 190 F.3d at 422 (quoting Ledbetter, 35 F.3d at 1067) (rejecting

argument that “any psychological coercion, however[] slight, renders a statement involuntary”

where FBI agent purportedly “coerced [defendant] into admitting his role in the crime by telling

him that he could get into serious trouble for providing false information and that his story was

unbelievable”); see also United States v. Delaney, 443 F. App’x 122, 129 (6th Cir. 2011)



                                               7
(finding no coercion where agents explained to defendant that cooperation would result in

favorable treatment under the sentencing guidelines and increase his chances of going home that

day; “[c]ertainly, the agents made these statements with the intent to compel Delaney to testify,

but they were not false”). “Coercion is not the same as persuasion.” United States v. Charlton,

737 F. App’x 257, 261 (6th Cir. 2018). Rather, “[t]o ‘coerce’ means to ‘compel by force or

threat.’” Id. (quoting Black’s Law Dictionary 315 (10th ed. 2014)).

       Anson asserts that based on Schumacher’s comment that the United States Attorney

would “kind of read into” her silence, “[a] reasonable person in [her] position would be led to

believe that [she] had no choice but to continue answering questions or receive harsher

adjudication.” (D.N. 45, PageID # 197-98) Yet she cites no case in which similar comments

were found to be objectively coercive, and the Court is aware of none. Although “promises of

leniency and threats of prosecution can be objectively coercive,” Montgomery, 491 F. App’x at

687 (quoting United States v. Johnson, 351 F.3d 254, 261 (6th Cir. 2003)), Anson does not argue

that the OIG agents promised her anything, and any threat of “harsh judgment by the United

States Attorney’s Office” was indirect and only vaguely implied. (D.N. 45, PageID # 197)

       Moreover, “promises to recommend leniency or speculation that cooperation will have a

positive effect do not make subsequent statements involuntary.” Montgomery, 491 F. App’x at

687 (quoting Delaney, 443 F. App’x at 129). The argument that an officer’s statements “were

objectively coercive because they implied that [the defendant] could escape prosecution by

waiving his right to remain silent” has been rejected by the Sixth Circuit.2 Binford, 818 F.3d at




2
  In Binford, the defendant challenged the officer’s “offer to help Binford if he cooperated,”
statement of “you help me, I help you,” and “refusal (upon inquiry by Binford) to tell Binford
whether he was going to jail.” 818 F.3d at 271. The Sixth Circuit concluded that “[e]ven if
[these] statements, which at most imply [the officer] could help Binford with charges if Binford
                                               8
271 (internal quotation marks omitted); cf. Delaney, 443 F. App’x at 129 (“We have found that

‘promises to inform a prosecutor of cooperation do not, ipso facto, render a confession

coerced.’” (citations omitted)). In contrast, the Sixth Circuit found objectively coercive a police

officer’s “explicit,” “legally inaccurate”—and ultimately broken—promises that the defendant

would not be charged with a crime unless the officer himself typed a warrant and that if the

defendant provided information regarding a gun, he would not be charged. United States v.

Siler, 526 F. App’x 573, 576 (6th Cir. 2013).

       The statements at issue here simply do not reach the level deemed objectively coercive by

the Sixth Circuit. See id.; Mahan, 190 F.3d at 423 (citing cases in which statements were

deemed voluntary despite officers having lied to defendant or threatened to charge defendant

with crimes). The Court thus need not address the remaining factors.3 See Binford, 818 F.3d at

272.

                                                III.

       The United States has shown by a preponderance of the evidence that Anson’s statement

was voluntary. See Mahan, 190 F.3d at 422. Accordingly, and the Court being otherwise

sufficiently advised, it is hereby


cooperated, amounted collectively to an implied promise of leniency, it was not objectively
coercive.” Id.
3
  There is no evidence to support the second and third factors—whether “the coercion in question
was sufficient to overbear the defendant’s will” and whether “the alleged police misconduct was
the crucial motivating factor in the defendant’s decision to offer the statement,” Mahan, 190 F.3d
at 422—in any event. Nothing in the record suggests that Anson was particularly concerned by
Schumacher’s comment or that it prompted her speak against her will; to the contrary, she
refused to discuss the topic of payments from BTTC for the duration of the interview. Cf. Siler,
526 F. App’x at 576 (finding second and third Mahan factors satisfied where defendant “was
very focused on what [investigator] was promising him regarding leniency[] and . . . exhibited
serious concern about making incriminating statements concerning the gun” during interviews;
“made a point of calling [investigator] back into the interrogation room during the first interview
to ask for more details about leniency as it related to the gun charge”; and “repeatedly tried to get
in contact with [investigator]” between interviews).
                                                 9
     ORDERED that Anson’s motion to suppress (D.N. 40) is DENIED.
June 17, 2019




                                               David J. Hale, Judge
                                            United States District Court




                                       10
